Citation Nr: 0938433	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic tension 
headaches, claimed as headaches and residuals of a head 
injury.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1963 to June 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran also requested a Travel Board hearing in 
connection with the current claim.  The hearing was scheduled 
and subsequently held in December 2008.  The Veteran and his 
spouse testified before the undersigned Acting Veterans Law 
Judge (AVLJ) and the hearing transcript is of record.  The 
record on appeal was left open for a period of 60 days at the 
time of the hearing to allow the Veteran to submit additional 
evidence in support of his claim.  The Veteran submitted 
evidence with a waiver of RO consideration in December 2008 
and directed VA to obtain private medical records.  These 
private records were obtained and associated with the claims 
file.

The Veteran's claim was previously before the Board in March 
2009 and was remanded for additional evidentiary development.  
The requested development was completed and the Veteran's 
claim is before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The Veteran was involved in a motor vehicle / ambulance 
accident in service and sustained a left forearm contusion as 
well as multiple other abrasions on his body.

2.  Although the Veteran was treated for posttraumatic 
headaches in service, any currently diagnosed headaches are 
not attributable to any event, injury, or disease during 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
chronic headaches, claimed as headaches and residuals of a 
head injury, are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that his currently 
diagnosed headaches are related to an in-service motor 
vehicle / ambulance accident in which the Veteran purportedly 
struck his head on the steering wheel.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a) (2008), service connection 
for certain disabilities, including organic diseases of the 
nervous system, brain hemorrhage, and brain thrombosis may be 
granted on a presumptive basis if manifested to a compensable 
degree within one year after separation from service.

Service treatment records (STRs) associated with the claims 
file revealed that the Veteran was afforded a clinical 
evaluation and physical examination in June 1963 prior to 
entering service.  The clinical evaluation was normal, and no 
neurological abnormalities were found at that time.  

Associated with the claims file is an accident report dated 
March 1966.  It was noted that the Veteran was the driver of 
an ambulance en route to an emergency when the accident in 
question occurred.  The driver of the other vehicle failed to 
yield the right-of-way to the ambulance as it attempted to 
cross the intersection and a collision subsequently occurred.  
It was noted that the Veteran sustained bruises "about the 
body," while his passenger sustained multiple superficial 
lacerations to the head and face.  The Veteran was taken to 
the hospital for further evaluation.  

A clinical record cover sheet also dated March 1966 indicated 
that the Veteran was injured in a motor vehicle / ambulance 
accident at White Sands Missile Range, New Mexico.  The 
Veteran was diagnosed as having a left forearm contusion as 
well as multiple other abrasions on his body.  The locations 
of these other abrasions were not identified.  These injuries 
were found to be incurred in the line of duty.  

Also associated with the claims file is a statement from the 
Veteran dated April 1966 as part of an accident 
investigation.  According to the Veteran, he was the driver 
of an ambulance on March 31, 1966 that was dispatched to pick 
up a person who reportedly had a heart attack.  En route to 
the destination, the Veteran's ambulance and another vehicle 
collided.   

The Veteran was also afforded a clinical evaluation and 
physical examination in April 1966 prior to discharge from 
service.  The clinical evaluation was normal, but a notation 
on the examination report indicated that the Veteran had 
"posttraumatic headache - improving."  The Veteran 
subsequently reported no change in his medical condition 
since the April 1966 medical examination.  See signed June 
1966 Medical Statement Upon Separation.  There was also no 
evidence of an organic disease of the nervous system, brain 
hemorrhage, or brain thrombosis within one year after 
discharge from service.

The first pertinent post-service evidence of record is dated 
February 2001, nearly 35 years after discharge from service.  
The Veteran presented to a VA medical facility for the 
purpose of establishing care.  Neither the Veteran's past 
medical history nor his past surgical history contained any 
references to the in-service accident or residual headaches.  
A neurological examination revealed the Veteran to be awake, 
alert, and oriented (x3).  No focal deficit was found and no 
neurological diagnosis was rendered at that time.  Subsequent 
neurological evaluations conducted in August 2001, November 
2001, September 2003, and July 2004 were likewise negative 
for any neurological abnormalities.  

The Veteran submitted a statement in support of the current 
claim dated December 2004.  According to the Veteran, he was 
coerced into signing the April 1966 accident investigation 
report and that "if I didn't comply I was in for big 
trouble."  The Veteran also stated that he had headaches for 
the "past 40 plus yrs."

The Veteran was subsequently afforded a VA Compensation and 
Pension (C&P) neurology examination in May 2005.  The Veteran 
stated at that time that he experienced headaches since 1966 
following an in-service motor vehicle accident.  A motor, 
sensory, cerebellar, and reflexes examination was normal, and 
the Veteran's cranial nerves were intact.  The impression was 
chronic tension headaches.  The examiner concluded that the 
currently diagnosed headaches were "less likely as not (less 
than 50/50 probability)" caused by or the result of the in-
service accident.  In support of this conclusion, the 
examiner noted that (1) STRs were negative for evidence of 
skull fracture; rather, it was noted that the Veteran lost 
consciousness for a brief period of time following the 
accident (i.e., less than one hour); (2) the Veteran's 
headaches were resolving at the time of discharge from 
service, according to STRs; and (3) VA medical records were 
silent for complaints of headache in February 2001 when the 
Veteran sought to establish care.  The examiner further 
concluded "the head injury must have been minor and not 
likely to cause this current headache after 40 some years of 
the accident."  

B.T. submitted a statement in support of the Veteran's claim 
dated September 2006.  In particular, B.T. stated that she 
was acquainted with the Veteran since January 1966.  Although 
she did not witness the in-service accident, B.T. indicated 
that the Veteran complained of severe headaches shortly after 
the accident and in the years thereafter.  Similarly, J.C. 
submitted a statement in January 2007 in which he stated that 
he knew the Veteran since 1976.  According to J.C., the 
Veteran spoke on "many occasions" about his headaches.  

The Veteran testified in support of the current claim in 
December 2008.  In particular, the Veteran denied having any 
problems with headaches prior to the in-service accident.  
The Veteran testified that as a result of the accident, he 
hit his head on the steering wheel, breaking it.  The Veteran 
further indicated that he lost consciousness for a period of 
time immediately following the accident and was hospitalized 
for further evaluation.  See hearing transcript, p. 6.  Upon 
discharge from the hospital, the Veteran reported being in an 
"unpleasant state" for several weeks and had headaches 
since that time.  The Veteran's spouse also testified that 
the severity of the Veteran's headaches increased in the 
intervening years.  

Following the hearing, the Veteran submitted additional 
evidence in the form of an Internet article about accident 
reconstruction and the physics of a collision.  A waiver of 
RO jurisdiction accompanied this submission.  This evidence, 
however, does not have bearing on the issue on appeal.  See 
38 C.F.R. § 20.1304(c) (2008).  Specifically, this article is 
too general in nature to provide, alone, the necessary 
evidence to show that the Veteran's headaches were incurred 
in or aggravated by service.  See Sacks v. West, 11 Vet. App. 
314, 316-17 (1998).  The medical treatise, textbook, or 
article must provide more than speculative, generic 
statements not relevant to the Veteran's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  See Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  Here, the article in the current case 
does not address the facts of the Veteran's specific case.  
Thus, the Board concludes that this article does not show 
that the Veteran's headaches were incurred in or aggravated 
by service.

The Veteran presented to T. Swezey, M.D. in April 2009 with 
subjective complaints of a headache which began one week 
prior to this episode of care.  The Veteran provided a past 
medical history in which he stated that he was involved in a 
vehicle accident in April 1966.  In particular, the Veteran 
stated that he struck and lacerated his head as well as lost 
consciousness as a result of the accident.  He further 
indicated that he was observed at the hospital for 24 hours, 
at which he was discharged.  The Veteran also developed 
severe, recurrent headaches thereafter.  See also VA Form 21-
4142, Authorization and Consent to Release Information to the 
VA.  The Veteran also described the headache as having a 
gradual onset, and indicated that the severity of his 
"nonstop" headache was "moderate."  Upon physical 
examination, the examiner found evidence of chronic headaches 
and noted a remote history of head trauma and loss of 
consciousness following an April 1966 in-service automobile 
accident.  A motor and sensory examination conducted at that 
time was normal and the Veteran's cranial nerves were intact.  
The impression was "headache symptoms, new."  Dr. Swezey 
concluded: 

[S]uspect that the headaches are related 
to the prior trauma suffered in his 
closed head trauma associated with loss 
of consciousness in 1966 ambulance 
accident that he was driving while on 
active military duty.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for chronic headaches in this case.  The Board 
concedes that the Veteran was involved in a March 1966 motor 
vehicle / ambulance accident in service and that he sustained 
a left forearm contusion as well as multiple other abrasions 
on his body.  STRs associated with the claims file also 
showed a diagnosis of and treatment for posttraumatic 
headaches in service.  However, it was noted at the time of 
the Veteran's June 1966 separation examination that the 
headaches were improving.  Subsequently, the first medical 
evidence of pertinent disability is dated May 2005, nearly 40 
years after separation from service.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the 
lapse of nearly four decades between discharge from service 
and onset of the Veteran's headaches is evidence against the 
claim.  Furthermore, although the Veteran has currently 
diagnosed headaches, there is no competent, probative medical 
evidence of record linking this disability on a direct basis 
to the Veteran's period of active service.  The most recent 
VA C&P neurology examination conducted in May 2005 
specifically weighs against such a conclusion.  

The Board notes that the Veteran and other lay persons have 
expressed the opinion that the currently diagnosed headaches 
are related to service, and specifically, to his in-service 
accident.  The United States Court of Appeals for Veterans 
Claims (Court) has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness. Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as B.T. and J.C., are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  Here, B.T. and J.C. are capable of 
observing the Veteran's headache symptoms, if any, but they 
are not competent (i.e., professionally qualified) to offer a 
diagnosis or an opinion as to the cause of the Veteran's 
headaches and the relationship to his period of active 
service, if any.  
 
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1) (2008); Cox v. Nicholson, 
20 Vet. App. 563, 569 (2007).  In light of the Veteran's in-
service training as a medical specialist and medical 
corpsman, the Board finds that the Veteran is competent 
(i.e., professionally qualified) to offer an opinion as to 
the cause of his disability and its relationship to service, 
if any.  See DA Form 20, Record of Assignments.  However, the 
Board notes that the Veteran has training only as a medic, 
and not in neurology or other related medical fields.  
Consequently, the Board concludes that the Veteran's opinion 
regarding the relationship between his in-service accident 
and the currently diagnosed headaches is outweighed by the 
other more probative clinical evidence of record, 
particularly where, as here, the Veteran provided no 
rationale to support his contentions.

In this regard, the Board notes that there are two competing 
medical opinions in this instance offering different 
conclusions as to whether the Veteran's currently diagnosed 
headaches are related to service.  While the Board may not 
reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  However, the Court in the past 
has declined to adopt the "treating physician rule," which 
would give the opinion of a treating physician greater weight 
in claims made by the Veteran.  See Guerrieri, 4 Vet. App. at 
471-72; Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The May 2005 VA C&P examiner, a licensed medical doctor, 
opined that the currently diagnosed headaches were "less 
likely as not (less than 50/50 probability)" caused by or 
the result of the in-service accident.  In support of this 
conclusion, the examiner noted that (1) STRs were negative 
for evidence of skull fracture; rather, it was noted that the 
Veteran lost consciousness for a brief period of time 
following the accident (i.e., less than one hour); (2) the 
Veteran's headaches were resolving at the time of discharge 
from service, according to STRs; and (3) VA medical records 
were silent for complaints of headache in February 2001 when 
the Veteran first sought to establish VA care.  The examiner 
further concluded "the head injury must have been minor and 
not likely to cause this current headache after 40 some years 
of the accident."  

On the other hand, Dr. Swezey indicated in the April 2009 
private medical opinion that she suspected that the 
Veteran's currently diagnosed headache, which had been 
present for one week prior to this episode of care, was 
related to the Veteran's in-service accident.  (Emphasis 
added).  While Dr. Swezey is competent to render this 
opinion, the Board finds that it is entitled to limited 
probative weight since she failed to provide a complete 
rationale to support her contention.  

Moreover, an opinion that a current disorder could be 
related to service is not adequate to support a claim.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding 
that a physician's statement that a service-connected 
disorder "may or may not" have prevented medical personnel 
from averting the Veteran's death was not sufficient to 
support a claim); Beausoleil v. Brown, 8 Vet. App. 459 
(1996) (holding that a general and inconclusive statement 
about the possibility of a link was not sufficient).

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  Although the Veteran was 
treated for posttraumatic headaches in service, there is no 
evidence of continuity of symptoms after service, aside from 
the Veteran's own statements, prior to 2005, nor is there any 
competent, probative medical evidence linking the currently 
diagnosed headaches to service.  Consequently, the Board 
finds that the Veteran failed to establish continuity of 
symptomatology in this case.

In view of the "improving" posttraumatic headaches at the 
time of discharge from service, and the first suggestion of 
pertinent disability many decades after service, relating the 
Veteran's currently diagnosed headaches to service on a 
direct basis would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury.  
In this case, there is competent medical evidence showing 
diagnosed headaches, but the weight of the credible, 
probative evidence is against finding that the Veteran's 
currently diagnosed headaches, which were first noted many 
years after discharge from service, are related to the 
Veteran's period of active service.  

Accordingly, the Board concludes that the Veteran's claim of 
service connection for chronic headaches, claimed as 
headaches and residuals of a head injury, must be denied.  In 
reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist
	
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran  is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between a Veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in September 2004 that fully addressed the 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the service 
connection claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  The Veteran was also provided 
with notice, in March 2006, of the type of evidence necessary 
to establish a disability rating and an effective date for 
the disability on appeal.  The Board notes that the Veteran's 
claim was subsequently readjudicated following this notice by 
way of a statement of the case (SOC) issued in June 2006 as 
well as by a supplemental statement of the case (SSOC) issued 
in July 2009. 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Veteran was also afforded a 
VA examination in May 2005 in connection with the current 
claim.  

The Board is aware that the Veteran's representative 
indicated in the August 2009 informal hearing presentation 
(IHP) that the Veteran should be afforded a new examination 
because "the veteran explains in his hearing that he 
receives treatment for his headaches outside the VA."  The 
Board notes that the Veteran's claim was specifically 
remanded in March 2009 to allow the Veteran to provide 
pertinent private medical records in support of the current 
claim or authorize VA to obtain such records on his behalf.  
The Veteran authorized VA to obtain private treatment records 
from Dr. Swezey.  These records were obtained and associated 
with the claims file.  

The representative also argued that the Veteran's May 2005 VA 
C&P examination was inadequate for evaluation purposes.  The 
representative provided no basis to support the conclusion 
that the examination was inadequate other than to note that 
the examination was not conducted by a "specialist."  The 
Board points out, however, that the May 2005 VA C&P 
examination was conducted by a licensed medical doctor.  In 
the absence of any other specific complaints about the 
adequacy of the May 2005 VA C&P examination, the Board finds 
that a new examination is not warranted in this instance.     

Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 







	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for chronic headaches, claimed as 
headaches and residuals of a head injury, is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


